Harold T. Brinson, President Southern Arkansas University Magnolia, Arkansas  71753
Dear Dr. Brinson:
This is in response to your opinion request concerning the constitutionality of the transfer of the Arkansas Fire Training Academy at Camden from Southern Arkansas University to the State Board of Vocational Education.
The transfer in question was accomplished under $11 of Act 928 of 1987 which provides as follows:
   Effective July 1, 1987, and thereafter, the Arkansas Fire Training Academy at Camden is hereby transferred to the control of the State Board of Vocational Education, there to be under the direction of the Director-Vocational Technical Division of the Department of Education.
Relevant to your inquiry is Amendment No. 33 to the Constitution of the State of Arkansas which provides in 2 as follows:
   The board or commission of any institution governed by this amendment, shall not be abolished nor shall the powers vested in any such board or commission be transferred, unless the institution is abolished or consolidated with some other institution . . .
Attached for your consideration is a copy of Opinion No. 85-149 issued on June 21, 1985, to Senator Mike Beebe.  The conclusion of that opinion is that the Fire Training Academy Board answers to the Southern Arkansas University and its Chancellor.  Thus, it appears that supervision of the Fire Training Academy is most definitely a power vested in Southern Arkansas University.
While cases are legion for the proposition that acts of the General Assembly are presumed constitutional, this Office must, nevertheless, conclude that 11 of Act 928 of 1987 is constitutionally suspect.  Amendment No. 33 would clearly appear to require that the transfer not occur unless Southern Arkansas University were abolished.
The foregoing opinion, which I hereby approve, was prepared by Chief of Staff Peter L. Yellin.